                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       SCOTT JOHNSON,                                    Case No.19-cv-01582-VKD
                                                        Plaintiff,                           ORDER FOR REASSIGNMENT TO A
                                   9
                                                                                             DISTRICT JUDGE
                                                 v.
                                  10
                                                                                             REPORT AND RECOMMENDATION
                                  11       OAKWOOD CENTER LLC, et al.,                       RE AMENDED MOTION FOR
                                                                                             DEFAULT JUDGMENT
                                                        Defendants.
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 20
 United States District Court




                                  13

                                  14          In this disability rights action, plaintiff Scott Johnson sues for alleged accessibility

                                  15   violations he says he encountered at Ceci’s Liquor Store (“Store”) in San Jose, California. He

                                  16   asserts claims under Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.

                                  17   § 12181, et seq. and the California Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-

                                  18   53. Mr. Johnson seeks injunctive relief, as well as statutory damages, attorneys’ fees and costs.

                                  19          Defendants Oakwood Center, LLC (“Oakwood Center”) and Long Thanh Do failed to

                                  20   answer the complaint or to otherwise appear in this matter. At Mr. Johnson’s request, the Clerk of

                                  21   the Court entered Long Thanh Do’s default on May 15, 2019 and Oakwood Center’s default on

                                  22   May 30, 2019. Dkt. Nos. 11, 13.

                                  23          Now before the Court is Mr. Johnson’s amended motion for default judgment. In his

                                  24   original motion, Mr. Johnson sought $8,000 in statutory damages, $670 in litigation costs, and

                                  25   $5,919 in attorneys’ fees. Dkt. No. 17. However, his original moving papers sought fees at lower

                                  26   rates1 than those that are now being requested in the pending amended motion. Dkt. No. 17-4.

                                  27

                                  28
                                       1
                                        Mr. Johnson’s original motion sought fees at $425/hour for attorneys Mark Potter, Russell
                                       Handy and Phyl Grace, as well as fees at $350/hour for attorneys Christina Carson and Dennis
                                   1   Additionally, the original motion sought fees for attorneys Phyl Grace and Christina Carson, who

                                   2   do not appear on the submitted billing statement,2 and failed to mention attorney Amanda

                                   3   Seabock, who does appear on the billing statement. Id.

                                   4          Mr. Johnson subsequently withdrew his original motion (Dkt. No. 18) and filed the present

                                   5   amended motion for default judgment, which now seeks fees for work performed by Ms. Seabock,

                                   6   but no longer requests fees for work performed by Ms. Grace or for Ms. Carson. Dkt. No. 20-4.

                                   7   As noted above, the amended motion also seeks fees at a higher rate than originally requested,3

                                   8   resulting in requested fees of $6,135, in addition to the $8,000 in statutory damages and $670 in

                                   9   costs. Additionally, as discussed below, the amended motion includes a civil minute order

                                  10   apparently issued by the Central District of California in Case No. CV 18-5136 MRW Lindsay v.

                                  11   Grupo Glemka. Dkt. No. 20-9.

                                  12          The docket indicates that Mr. Johnson served his original motion papers by mailing them
Northern District of California
 United States District Court




                                  13   to defendants (Dkt. No. 17-9), but no certificate of service was included with the amended motion

                                  14   for default judgment. Although it is unclear whether Mr. Johnson provided defendants with

                                  15   written notice of the present amended motion,4 a party in default is not entitled to notice under

                                  16   Fed. R. Civ. P. 55 unless he has appeared, formally or informally, and demonstrated a clear intent

                                  17   to defend the suit. Fed. R. Civ. P. 55(b)(2) (“If the party against whom a default judgment is

                                  18   sought has appeared personally or by a representative, that party or its representative must be

                                  19   served with written notice of the application at least 7 days before the hearing.”); In re Roxford

                                  20   Foods, Inc., 12 F.3d 875, 879 (9th Cir.1993) (“While it is true that the failure to provide 55(b)(2)

                                  21

                                  22
                                       Price. Dkt. No. 17-4.
                                  23   2
                                         Ms. Carson did appear for oral argument on this matter and confirmed that, other than her
                                  24   appearance at the motion hearing, she did not perform any work on this case. She also indicated
                                       that the time incurred in connection with her appearance at the motion hearing is not being
                                  25   included in Mr. Johnson’s request for fees.

                                  26
                                       3
                                        Mr. Johnson’s amended motion seeks fees at $650/hour for Messrs. Potter and Handy (albeit,
                                       portions of the supporting declaration from Mr. Price continue to reference a $425 hourly rate).
                                  27   The amended motion also seeks fees at $450/hour for Mr. Price and Ms. Seabock. Dkt. No. 20-4.
                                       4
                                  28    At the hearing on the present motion, the Court directed Mr. Johnson to serve defendants with
                                       his amended motion papers, but it is not clear whether he has, in fact, done so.
                                                                                        2
                                   1   notice, if the notice is required, is a serious procedural irregularity that usually justifies setting

                                   2   aside a default judgment or reversing for the failure to do so, notice is only required where the

                                   3   party has made an appearance.”) (quotations and citations omitted); Wilson v. Moore & Assocs.,

                                   4   Inc., 564 F.2d 366, 368 (9th Cir.1977) (“No party in default is entitled to 55(b)(2) notice unless he

                                   5   has ‘appeared’ in the action.”). As discussed above, the record reflects that neither Oakwood

                                   6   Center nor Long Thanh Do have appeared, formally or otherwise, in this matter.

                                   7           Defendants have not opposed or otherwise responded to the motion, and briefing is closed.

                                   8   Civ. L.R. 7-3(a). The Court held a hearing on the matter on August 20, 2019. Mr. Johnson

                                   9   appeared; defendants did not. Mr. Johnson was directed to file, by September 13, 2019,

                                  10   supplemental briefing regarding service of the complaint and summons on Oakwood Center. No

                                  11   such supplemental filing was made.5

                                  12           Mr. Johnson has consented to proceed before a magistrate judge. 28 U.S.C. § 636(c); Fed.
Northern District of California
 United States District Court




                                  13   R. Civ. P. 73. However, as defendants have not appeared and are in default, the magistrate judge

                                  14   does not have the consent of all parties. Accordingly, this Court directs the Clerk of the Court to

                                  15   reassign this action to a district judge, with the following report and recommendation that Mr.

                                  16   Johnson’s motion for default judgment be granted in part and denied in part.

                                  17                                 REPORT AND RECOMMENDATION

                                  18   I.      BACKGROUND
                                  19           According to his complaint, Mr. Johnson is a level C-5 quadriplegic who cannot walk and

                                  20   has significant manual dexterity impairments. He says he uses a wheelchair for mobility and has a

                                  21   specially equipped van with a ramp that enables him to move in and out of his vehicle. Dkt. No. 1

                                  22   ¶ 1; Dkt. No. 20-5 ¶¶ 2-3. Long Thanh Do is the alleged owner of the Store, and Oakwood Center

                                  23   reportedly owns the real property where the Store is located. Dkt. No. 1 ¶¶ 2-7; Dkt. No. 20-4

                                  24   ¶¶ 3-5; Dkt. No. 20-8.

                                  25           Mr. Johnson claims that during several visits between December 2018 and January 2019,

                                  26   he encountered barriers with the parking space, paths of travel, and transaction counter that

                                  27
                                       5
                                  28    The only filing submitted by Mr. Johnson on September 13, 2019 is a notice of a change of
                                       address for his counsel. Dkt. No. 23.
                                                                                      3
                                   1   prevented him from enjoying full and equal access to the Store’s facilities. Dkt. No. 1 ¶¶ 14-24;

                                   2   Dkt. No. 20-5; Dkt. No. 20-7. When Mr. Johnson visited the Store on December 18, 2018, he says

                                   3   he followed a sign directing him to the “van accessible” space, but found that the space had

                                   4   mounding slopes and was poorly maintained, with cracking and broken asphalt. Dkt. No. 20-5

                                   5   ¶¶ 5-6. Mr. Johnson parked in that space, but says he struggled with the slopes and cracked

                                   6   asphalt. Id. ¶ 6. Once inside the Store, Mr. Johnson alleges that he could not navigate through

                                   7   approximately half the Store because display racks and merchandise were stacked in a way that

                                   8   made paths too narrow to accommodate a wheelchair. Id. ¶ 7. He further states that he went to the

                                   9   sales counter to purchase cigarettes, but the transaction counter was too high, with no lowered

                                  10   portion for use by persons with disabilities. Id. ¶ 8. Mr. Johnson says he returned to the Store

                                  11   twice in January 2019 because it carried his preferred brand of cigarettes. Id. ¶ 10. Nevertheless,

                                  12   he claims that the alleged access barriers “created difficulty and discomfort for [him].” Dkt. No. 1
Northern District of California
 United States District Court




                                  13   ¶ 25. While he says he would like to return to the Store, both as a customer and to assess

                                  14   compliance with accessibility laws, Mr. Johnson says he has decided not to do so “due to the

                                  15   frustrating barriers” at the premises. Dkt. No. 20-5 ¶ 11; see also Dkt. No. 1 ¶ 28.

                                  16   II.     LEGAL STANDARD
                                  17           Default may be entered against a party who fails to plead or otherwise defend an action.

                                  18   Fed. R. Civ. P. 55(a). After entry of default, a court may, in its discretion, enter default judgment.

                                  19   Fed. R. Civ. P. 55(b)(2);6 Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In deciding

                                  20   whether to enter default judgment, a court may consider the following factors: (1) the possibility

                                  21   of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim; (3) the sufficiency of

                                  22   the complaint; (4) the sum of money at stake in the action; (5) the possibility of a dispute

                                  23   concerning material facts; (6) whether the default was due to excusable neglect; and (7) the strong

                                  24   policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits. Eitel v.

                                  25   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In considering these factors, all factual

                                  26
                                  27   6
                                        “A default judgment may be entered against a minor or incompetent person only if represented
                                  28   by a general guardian, conservator, or other like fiduciary who has appeared.” Fed. R. Civ. P.
                                       55(b)(2). There are no such issues presented here.
                                                                                         4
                                   1   allegations in the plaintiff’s complaint are taken as true, except those relating to damages.

                                   2   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987). The court may hold a

                                   3   hearing to conduct an accounting, determine the amount of damages, establish the truth of any

                                   4   allegation by evidence, or investigate any other matter. Fed. R. Civ. P. 55(b)(2).

                                   5   III.   DISCUSSION
                                   6          A.      Jurisdiction
                                   7          “When entry of judgment is sought against a party who has failed to plead or otherwise

                                   8   defend, a district court has an affirmative duty to look into its jurisdiction over both the subject

                                   9   matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999).

                                  10          Federal question jurisdiction is based on Mr. Johnson’s ADA claim for relief. 28 U.S.C.

                                  11   § 1331. The Court has supplemental jurisdiction over his Unruh Act claim pursuant to 28 U.S.C.

                                  12   § 1367. This Court is also satisfied that personal jurisdiction exists over both defendants. Mr.
Northern District of California
 United States District Court




                                  13   Johnson’s complaint and public records submitted with the present motion indicate that Long

                                  14   Thanh Do owns the Store and is domiciled in California and that Oakwood Center is a California

                                  15   limited liability company that owns the real property in San Jose, California on which the Store is

                                  16   located. Dkt. No. 1 ¶¶ 2-7; Dkt. No. 20-4 ¶¶ 3-5; Dkt. 20-8. See Daimler AG v. Bauman, 571

                                  17   U.S. 117, 137 (2014) (“For an individual, the paradigm forum for the exercise of general

                                  18   jurisdiction is the individual’s domicile . . .. With respect to a corporation, the place of

                                  19   incorporation and principal place of business are paradig[m] . . . bases for general jurisdiction.”)

                                  20   (internal quotations and citation omitted) (alteration in original); Goodyear Dunlop Tires

                                  21   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (“Specific jurisdiction . . . depends on an

                                  22   affiliation between the forum and the underlying controversy, principally, activity or an

                                  23   occurrence that takes place in the forum State and is therefore subject to the State’s regulation.”).

                                  24          B.      Service of Process
                                  25                  1.      Defendant Long Thanh Do
                                  26          Pursuant to Rule 4(e) of the Federal Rules of Civil Procedure, an individual defendant may

                                  27   be served by: (1) delivering a copy of the summons and complaint to the individual personally;

                                  28   (2) leaving a copy of the summons and complaint at the individual’s dwelling or usual place of
                                                                                          5
                                   1   abode with someone of suitable age and discretion who resides there; or (3) delivering a copy of

                                   2   the summons and complaint to an agent authorized by appointment or law to receive service of

                                   3   process. Fed. R. Civ. P. 4(e)(2). Alternatively, an individual defendant may be served with

                                   4   process pursuant to the law of the state where the district court is located. Fed. R. Civ. P. 4(e)(1).

                                   5   Under California law, individual defendants may be served by several means, including personal

                                   6   delivery of the summons and complaint to the individual or the individual’s authorized agent. Cal.

                                   7   C.C.P. §§ 415.10, 416.90.

                                   8           The record indicates that service properly was effected as to Long Thanh Do, who was

                                   9   personally served with process at the Store. Dkt. No. 8.

                                  10                   2.       Defendant Oakwood Center
                                  11           Pursuant to Rule 4(h)(1)(B) of the Federal Rules of Civil Procedure, a domestic

                                  12   corporation may be served:
Northern District of California
 United States District Court




                                  13           by delivering a copy of the summons and of the complaint to an officer, a
                                               managing or general agent, or any other agent authorized by appointment or
                                  14           by law to receive service of process and—if the agent is one authorized by
                                               statute and the statute so requires—by also mailing a copy of each to the
                                  15           defendant.
                                  16   Fed. R. Civ. P. 4(h)(1)(B). Alternatively, Rule 4 provides that service on a corporation may be

                                  17   made by “following state law for serving a summons in an action brought in courts of general

                                  18   jurisdiction in the state where the district court is located or where service is made.” Fed. R. Civ.

                                  19   P. 4(e)(1), (h)(1)(A).

                                  20           California Code of Civil Procedure section 416.10 provides that a corporation may be

                                  21   served by “delivering a copy of the summons and the complaint . . . [t]o the person designated as

                                  22   agent for service of process” or “[t]o the president, chief executive officer, or other head of a

                                  23   corporation, a vice president, a secretary or assistant secretary, a treasurer or assistant treasurer, a

                                  24   controller or chief financial officer, a general manager or person authorized by the corporation to

                                  25   receive service of process.” Cal. Code Civ. Proc. § 416.10(a), (b). In lieu of personal delivery,

                                  26   California law permits substituted service on a person to be served under section 416.10 by

                                  27   (1) “leaving a copy of the summons and the complaint during usual office hours in his or her

                                  28   office . . . with the person who is apparently in charge thereof” and (2) “thereafter mailing a copy
                                                                                           6
                                   1   of the summons and complaint by first-class mail, postage prepaid to the person to be served at the

                                   2   place where a copy of the summons and complaint were left.” Cal. Code Civ. Proc. § 415.20(a).

                                   3   However, before resorting to substituted service, “a plaintiff must first make reasonably diligent

                                   4   (i.e., two or three) attempts at personal service.” Shaw v. Five M, LLC, No. 16-cv-03955-BLF,

                                   5   2017 WL 747465, at *2 (N.D. Cal., Feb. 27, 2017) (citing Bein v. Brechtel–Jochim Group, Inc.,

                                   6   6 Cal. App. 4th 1387, 1390 (1992)).

                                   7          Mr. Johnson filed a proof of service suggesting that on April 13, 2019, the process server

                                   8   attempted to personally serve Sin Yee Wong, Oakwood Center’s registered agent for service of

                                   9   process. Dkt. No. 9. The proof of service indicates that the process server instead resorted to

                                  10   substituted service, under California Code of Civil Procedure section 416.10, by leaving

                                  11   documents with an Eva Wong (identified as a “Co-occupant” at the service address) and then

                                  12   mailing them to Sin Yee Wong at that same address. Id. The proof of service, however, does not
Northern District of California
 United States District Court




                                  13   include any declaration of diligence regarding prior attempts at personal service. Indeed, a box on

                                  14   the proof of service form for the process server to note diligence in any such prior personal service

                                  15   attempts is unchecked, suggesting that no attempts were made to personally serve Oakwood

                                  16   Center’s agent. Id. at 1. Because the sole proof of service indicates that the complaint and

                                  17   summons were left with Eva Wong, and not Oakwood Center’s agent for service of process, Sin

                                  18   Yee Wong, Mr. Johnson has not shown that the requirements of Rule 4(h)(1)(B) have been met.

                                  19   See Heifetz v. Breed Properties, No. 16-1490 CRB, 2017 WL 713303, at *3 (N.D. Cal., Feb. 23,

                                  20   2017). Moreover, “[o]ne attempt at personal service does not constitute a reasonably diligent

                                  21   attempt at personal service sufficient to allow substituted service on a defendant.” Id. (citing Bein,

                                  22   6 Cal. App. 4th at 1390). Accordingly, this Court concludes that service was not properly effected

                                  23   as to Oakwood Center and that Mr. Johnson’s motion for default judgment should be denied as to

                                  24   that defendant. Id.

                                  25          Because the Court is satisfied that Long Thanh Do properly was served, it will consider the

                                  26   merits of the present motion as to that defendant.

                                  27          C.      Eitel Factors
                                  28          For the reasons to be discussed, the Eitel factors weigh in favor of entering default
                                                                                         7
                                   1   judgment.

                                   2                   1.      The possibility of prejudice to Mr. Johnson
                                   3           The first Eitel factor requires the Court to consider whether Mr. Johnson would be

                                   4   prejudiced if default judgment is not entered. Unless default judgment is entered, Mr. Johnson

                                   5   will have no other means of recourse. That is sufficient to satisfy this factor. See, e.g., Ridola v.

                                   6   Chao, No. 16-cv-02246-BLF, 2018 WL 2287668, at *5 (N.D. Cal., May 18, 2018) (finding that

                                   7   the plaintiff would be prejudiced if default judgment were not entered because she “would have no

                                   8   other means of recourse against Defendants for the damages caused by their conduct.”).

                                   9                   2.      The merits of Mr. Johnson’s claims and the sufficiency of the complaint
                                  10           Pursuant to the second and third Eitel factors, this Court concludes that the complaint

                                  11   alleges meritorious substantive claims for relief.

                                  12                           a.      ADA Title III, 42 U.S.C. § 12181, et seq.
Northern District of California
 United States District Court




                                  13           Title III of the ADA prohibits discrimination by places of public accommodation: “No

                                  14   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                  15   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                  16   accommodation by any person who owns, leases (or leases to), or operates a place of public

                                  17   accommodation.” 42 U.S.C. § 12182(a). For purposes of Title III, discrimination includes “a

                                  18   failure to remove architectural barriers . . . in existing facilities . . . where such removal is readily

                                  19   achievable.” Id. § 12182(b)(2)(A)(iv). “Readily achievable” means “easily accomplishable and

                                  20   able to be carried out without much difficulty or expense.” Id. § 12181(9).

                                  21                                   i.      Mr. Johnson’s Article III Standing
                                  22           Turning first to Mr. Johnson’s Article III standing to pursue his ADA claim: To establish

                                  23   Article III standing to bring an ADA claim, Mr. Johnson must demonstrate that he suffered an

                                  24   injury in fact, that the injury is fairly traceable to defendants’ challenged conduct, and that the

                                  25   injury can be redressed by a favorable decision. Ridola, 2018 WL 2287668 at *5 (citing Hubbard

                                  26   v. Rite Aid Corp., 433 F. Supp. 2d 1150, 1162 (S.D. Cal. 2006)). Mr. Johnson’s complaint alleges

                                  27   that he is disabled within the meaning of the ADA; that he was denied equal access at the Store’s

                                  28   facilities; and that he personally encountered barriers to full and equal access there. Dkt. No. 1
                                                                                            8
                                   1   ¶¶ 1, 12-22. As discussed above, Mr. Johnson claims that during his visits to the Store, he

                                   2   encountered access barriers in the parking lot with respect to a poorly maintained space reserved

                                   3   for persons with disabilities, as well as inside the Store with respect to paths of travel that were too

                                   4   narrow, and a transaction counter that was too high. Dkt. No. 1 ¶¶ 12-22; Dkt. No. 20-5 ¶¶ 5-10.

                                   5   The complaint alleges that defendants failed to maintain the facilities in useable and working

                                   6   condition so as to provide access to disabled persons. Dkt. No. 1 ¶ 26. Moreover, Mr. Johnson

                                   7   claims that he is deterred from returning to the Store because of the alleged barriers. Dkt. No. 1

                                   8   ¶ 28; Dkt. No. 20-5 ¶ 11. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1008 (C.D. Cal. 2014)

                                   9   (“Indeed, ‘[d]emonstrating an intent to return to a non-compliant accommodation is but one way

                                  10   for an injured plaintiff to establish Article III standing to pursue injunctive relief. A disabled

                                  11   individual also suffers a cognizable injury if he is deterred from visiting a noncompliant public

                                  12   accommodation because he has encountered barriers related to his disability there.”) (quoting
Northern District of California
 United States District Court




                                  13   Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 949 (9th Cir. 2011)).

                                  14          Mr. Johnson’s factual allegations are accepted as true by virtue of Long Thanh Do’s

                                  15   default, and an award of statutory damages and injunctive relief would redress Mr. Johnson’s

                                  16   alleged injuries. Accordingly, this Court finds that Mr. Johnson has Article III standing to sue

                                  17   under the ADA.

                                  18                                  ii.     ADA Claim Elements

                                  19          To prevail on his Title III discrimination claim, Mr. Johnson must show that (1) he is

                                  20   disabled within the meaning of the ADA; (2) defendant is a private individual that owns, leases, or

                                  21   operates a place of public accommodation; and (3) he was denied public accommodations by

                                  22   defendant because of his disability. Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).

                                  23   To succeed on an ADA claim based on architectural barriers, Mr. Johnson “must also prove that:

                                  24   (1) the existing facility presents an architectural barrier prohibited under the ADA; and (2) the

                                  25   removal of the barrier is readily achievable.” Ridola, 2018 WL 2287668 at *5 (citations omitted).

                                  26          Because the complaint’s well-pled factual allegations are deemed true, Mr. Johnson has

                                  27   established that he is disabled within the meaning of the ADA. Under the ADA, a physical

                                  28   impairment that substantially affects a major life activity, such as walking or performing manual
                                                                                          9
                                   1   tasks, qualifies as a disability. 42 U.S.C. §§ 12102(1)(A), 12102(2)(A). As discussed above, Mr.

                                   2   Johnson says he is a C-5 quadriplegic, with significant manual dexterity impairments. Dkt. No. 1

                                   3   ¶ 1; Dkt. No. 20-5 ¶ 2. Mr. Johnson asserts that defendant Long Thanh Do owns the Store (Dkt.

                                   4   No. 1 ¶¶ 2-7; Dkt. No. 20-8), which is a place of public accommodation. See 42 U.S.C.

                                   5   § 12181(7)(E) (listing “a bakery, grocery store, clothing store, hardware store, shopping center, or

                                   6   other sales or rental establishment” as a “public accommodation”). Mr. Johnson also alleges that

                                   7   during his visits to the Store, he personally encountered access barriers. Dkt. No. 1 ¶¶ 12-23; Dkt.

                                   8   No. 20-5 ¶¶ 5-10.

                                   9          Mr. Johnson contends that the alleged barriers violate various provisions of the ADA

                                  10   Accessibility Guidelines (“ADAAG”), 1991 Standards and 2010 Standards. The ADAAG provide

                                  11   “objective contours of the standard that architectural features must not impede disabled

                                  12   individuals’ full and equal enjoyment of accommodations.” Chapman, 631 F.3d at 945.
Northern District of California
 United States District Court




                                  13   “Accordingly, a violation of the ADAAG constitutes a barrier under the ADA.” Ridola, 2018 WL

                                  14   2287668 at *7. Mr. Johnson has sufficiently alleged that during his visits, he encountered

                                  15   architectural barriers prohibited under the ADA:

                                  16          Parking Space

                                  17          The 1991 Standards provide that “[p]arking spaces and access aisles shall be level with

                                  18   surface slopes not exceeding 1:50 (2%) in all directions.” 1991 Standards, 28 C.F.R., Part 36,

                                  19   App. D § 4.6.3. Similarly, the 2010 Standards provide that “[p]arking spaces and access aisles

                                  20   serving them shall comply with [2010 Standards] 302.” 2010 Standards, 36 C.F.R., Part 1191,

                                  21   App. D § 502.4. Section 302 of the 2010 Standards, in turn, generally requires that “[f]loor and

                                  22   ground surfaces shall be stable, firm, and slip resistant . . ..” Id. § 302.1 Additionally, “[a]ccess

                                  23   aisles shall be at the same level as the parking spaces they serve.” Id. § 502.4. Changes in level

                                  24   are not permitted and slopes shall not exceed 1:48, or 2%. Id.

                                  25          As discussed above, Mr. Johnson says that during his visits to the Store, the van accessible

                                  26   parking space was poorly maintained, with visible mounding slopes and cracked and broken

                                  27   asphalt. Dkt. No. 20-5 ¶ 6. Investigator Hedal Kadric avers that he visited the Store on January

                                  28   22, 2019 and observed visibly cracked and uneven asphalt at the van accessible parking space.
                                                                                         10
                                   1   Dkt. No. 20-6 ¶ 4. Using a digital level, Mr. Kadric says that slopes in that parking space and its

                                   2   access aisle ranged between 3.8% and 7.4%. Id.

                                   3            Self-Service Shelves

                                   4            Under the 2010 Standards, self-service shelves, such as those found in stores, are required

                                   5   to “be located on an accessible route complying with [2010 Standards] 402.”7 2010 Standards, 36

                                   6   C.F.R., Part 1191, App. B § 225.2.2. Additionally, 2010 Standards Section 403, which pertains to

                                   7   walking surfaces that are part of an accessible route, requires such walking surfaces to have a

                                   8   minimum clear width of 36 inches. Id., App. D § 403.5.1. Mr. Johnson acknowledges that the

                                   9   2010 Standards provide an exception for what he terms “pinch points,” where the clear width can

                                  10   be narrowed to a minimum of 32 inches. Id. However, he claims that during his visits, he was

                                  11   unable to navigate certain portions of the Store because the aisles were not wide enough to

                                  12   accommodate a wheelchair. Dkt. No. 20-5 ¶ 7. According to Mr. Kadric’s measurements, the
Northern District of California
 United States District Court




                                  13   paths of travel inside the Store were no more than 24 inches wide, due to the manner in which

                                  14   crates of soda, boxes of wine, bottled water and other non-shelved merchandise were stacked.

                                  15   Dkt. No. 20-6 ¶ 5.

                                  16            Transaction Counter

                                  17            The 1991 Standards provide that in stores where counters have cash registers and are

                                  18   provided for the sale or distribution of goods to the public, at least one of each type of counter

                                  19   must be at least 36 inches long, with a maximum height of 36 inches above the floor. 1991

                                  20   Standards, 28 C.F.R., Part 36, App. D § 7.2(1). The 2010 Standards provide, in relevant part, that

                                  21   for “Parallel Approach” sales and service counters, “[a] portion of the counter surface that is 36

                                  22   inches (915 mm) long minimum and 36 inches (915 mm) high maximum above the finish floor

                                  23   shall be provided.” 2010 Standards, 36 C.F.R., Part 1191, App. D §§ 904.4, 904.4.1.

                                  24            Mr. Johnson alleges that the Store has a parallel approach transaction counter that was

                                  25   more than 36 inches high, with no lowered, 36-inch long portion of the counter for use by persons

                                  26   with wheelchairs. Dkt. No. 20-1 at 8; Dkt. No. 20-5 ¶ 8. Mr. Kadric states that he measured the

                                  27

                                  28   7
                                           Mr. Johnson relies only on the 2010 Standards here.
                                                                                        11
                                   1   Store’s transaction counter to be 44 inches high, with no lowered 36-inch portion for use by

                                   2   persons with disabilities. Dkt. No. 20-6 ¶ 6.

                                   3           As for the “readily achievable” element of his ADA claim, citing Wilson v. Haria & Gogri

                                   4   Corp., 479 F. Supp. 2d 1127 (E.D. Cal. 2007), Mr. Johnson argues that he need not show that

                                   5   barrier removal is readily achievable because defendants bear the burden of pleading and proving,

                                   6   as an affirmative defense, that removal of the barriers in question is not readily achievable. That

                                   7   affirmative defense has been waived, Mr. Johnson argues, because defendants have not appeared

                                   8   in this matter.

                                   9           Although the Ninth Circuit has yet to decide who bears the burden of proving that removal

                                  10   of an architectural barrier is readily achievable, see Johnson v. Altamira Corp., No. 16-cv-05335

                                  11   NC, 2017 WL 1383469, at *3 (N.D. Cal., Mar. 27, 2017), a number of federal courts, including

                                  12   within the Ninth Circuit, follow the burden-shifting framework articulated by the Tenth Circuit in
Northern District of California
 United States District Court




                                  13   Colorado Cross Disability v. Hermanson Family, Ltd., 264 F.3d 999 (10th Cir. 2001). See Vogel,

                                  14   992 F. Supp. 2d at 1010-11; see also Ridola, 2018 WL 2287668, at *10. Under the Colorado

                                  15   Cross burden-shifting analysis, the plaintiff bears the initial burden of production to show that a

                                  16   suggested method for removing a barrier is readily achievable, and the defendant bears the

                                  17   ultimate burden of persuasion on an affirmative defense that removal of a barrier is not readily

                                  18   achievable. See Vogel, 992 F. Supp. 2d at 1010 (citing Colorado Cross, 264 F.3d at 1006). In the

                                  19   historic facilities context, the Ninth Circuit declined to adopt Colorado Cross’s burden-shifting

                                  20   framework and instead placed the burden of production squarely upon the defendant as “the party

                                  21   with the best access to information regarding the historical significance of the building.” Molski v.

                                  22   Foley Estates Vineyard and Winery, LLC, 531 F.3d 1043, 1048 (9th Cir. 2008). Although limited

                                  23   to the historic facilities context, Foley Estates recognized that Congress relies on private

                                  24   individuals to enforce the ADA and also noted the general principle espoused by the Colorado

                                  25   Cross’s dissent: “‘[i]f plaintiffs must all but present the court with a pre-approved construction

                                  26   contract for a sum certain which includes detailed plans, impact statements, engineering studies,

                                  27   and permits to meet their threshold burden, virtually no plaintiff could afford to bring an

                                  28   architectural barrier removal claim under 42 U.S.C. § 12182(b)(2)(A)(iv).’” Id. at 1048-49
                                                                                         12
                                   1   (quoting Colorado Cross, 264 F.3d at 1011). “We need not require an ADA plaintiff to undertake

                                   2   such heroic measures.” Id. at 1049.

                                   3          Regardless of who bears the burden of proof, Foley Estates’ general observations, as well

                                   4   as cases applying the Colorado Cross burden-shifting framework, suggest that the plaintiff’s

                                   5   initial burden, at least in the default judgment context, is not onerous. See, e.g., Johnson v. Hall,

                                   6   No. 2:11-cv-2817-GEB-JFM, 2012 WL 1604715, at *3 (E.D. Cal., May 7, 2012) (concluding that

                                   7   the plaintiff met his burden where the complaint’s allegation that the barriers “are readily

                                   8   removable” was deemed true on default and where he sought injunctive relief to remove barriers if

                                   9   it was readily achievable to do so); Johnson v. Beahm, No. 2:11-cv-0294-MCE-JFM, 2011 WL

                                  10   5508893, at *3 (E.D. Cal., Nov. 8, 2011) (same).

                                  11          Mr. Johnson alleges that the identified barriers are “easily removed without much

                                  12   difficulty or expense” and “are the types of barriers identified by the Department of Justice as
Northern District of California
 United States District Court




                                  13   presumably readily achievable to remove . . ..” Dkt. No. 1 ¶ 27. Federal regulations provide a

                                  14   non-exclusive list of steps to remove barriers, including “[r]epositioning shelves,” “[r]earranging

                                  15   tables, chairs, vending machines, display racks, and other furniture,” and “[c]reating designated

                                  16   accessible parking spaces,” 28 C.F.R. § 36.304(b)(3), (4), (18), and courts have observed that the

                                  17   listed items are “examples of readily achievable steps to remove barriers . . ..” Altimira Corp.,

                                  18   2017 WL 1383469, at *3; see also Vogel, 992 F. Supp. 2d at 1011 (concluding that the plaintiff

                                  19   met his initial burden of showing that the barrier removal was readily achievable where he alleged

                                  20   that the defendant had the financial resources to remove the barriers without difficulty, but refused

                                  21   to do so, and where many of the barriers in question were among those listed in 28 C.F.R.

                                  22   § 36.304(b)). Moreover, at the default judgment stage, courts have found allegations similar to

                                  23   Mr. Johnson’s allegations sufficient to show that the removal of the barriers at issue is readily

                                  24   achievable. See, e.g., Altimira Corp., 2017 WL 1383469 at *3 (concluding that the plaintiff’s

                                  25   allegations, including those concerning accessible parking spaces and the defendant’s sales

                                  26   counter, fell within the scope of readily achievable steps set forth in 28 C.F.R. § 36.304).

                                  27          This Court finds that, in this default proceeding, Mr. Johnson has satisfied his burden that

                                  28   removal of the barriers at issue is readily achievable. Because Long Thanh Do defaulted and has
                                                                                         13
                                   1   not defended this action, he has failed to meet his burden to show that removal of the identified

                                   2   barriers is not readily achievable.

                                   3                          b.      Unruh Act Claim
                                   4          “Any violation of the ADA necessarily constitutes a violation of the Unruh Act.” M.J.

                                   5   Cable, Inc., 481 F.3d at 731 (citing Unruh Act, Cal. Civ. Code § 51(f)). Thus, to the extent Mr.

                                   6   Johnson has an ADA claim based on the Store’s lack of compliant parking, accessible routes and

                                   7   transaction counter, he also has an Unruh Act claim based on those barriers.

                                   8                  3.      The amount of money at stake
                                   9          This Eitel factor requires the Court to consider the sum of money at stake in relation to the

                                  10   seriousness of a defendant’s conduct. Love v. Griffin, No. 18-cv-00976-JSC, 2018 WL 4471073,

                                  11   at *5 (N.D. Cal., Aug. 20, 2018). Mr. Johnson seeks statutory damages under the Unruh Act and

                                  12   an award of attorney’s fees and costs. For the reasons discussed more fully below, the amount of
Northern District of California
 United States District Court




                                  13   damages requested is not substantial and is proportional to the conduct alleged. The amount of

                                  14   attorney’s fees claimed, while subject to reduction by the Court, is also not substantial.

                                  15                  4.      The possibility of a dispute concerning material facts and whether
                                                              defendants’ default was due to excusable neglect
                                  16

                                  17          Under the fourth and fifth Eitel factors, the Court considers whether there is a possibility of

                                  18   a dispute over any material fact and whether defendants’ failure to respond was the result of

                                  19   excusable neglect. Griffin, 2018 WL 4471073 at *5; Ridola, 2018 WL 2287668 at *13. Because

                                  20   Mr. Johnson pleads plausible claims for violations of the ADA and the Unruh Act, and as all

                                  21   liability-related allegations are deemed true, there is nothing before the Court that indicates a

                                  22   possibility of a dispute as to material facts. Moreover, there is no indication that Long Thanh Do’s

                                  23   default was due to excusable neglect. The record demonstrates that Mr. Johnson served Long

                                  24   Thanh Do with notice of this lawsuit, as well as with copies of his initial request for the entry of

                                  25   his default and the original motion for default judgment. Dkt. Nos. 10, 17. Long Thanh Do has

                                  26   never appeared or responded, suggesting that he has chosen not to present a defense in this matter.

                                  27   These factors weigh in favor of default judgment.

                                  28
                                                                                         14
                                   1                   5.      The strong policy favoring decisions on the merits

                                   2           While the Court prefers to decide matters on the merits, Long Thanh Do’s failure to

                                   3   participate in this litigation makes that impossible. See Ridola, 2018 2287668 at *13 (“Although

                                   4   federal policy favors decision on the merits, Rule 55(b)(2) permits entry of default judgment in

                                   5   situations, such as this, where a defendant refuses to litigate.”). Default judgment therefore is Mr.

                                   6   Johnson’s only recourse. See United States v. Roof Guard Roofing Co, Inc., No. 17-cv-02592-NC,

                                   7   2017 WL 6994215, at *3 (N.D. Cal., Dec. 14, 2017) (“When a properly adversarial search for the

                                   8   truth is rendered futile, default judgment is the appropriate outcome.”).

                                   9           D.      Requested Relief
                                  10           Because this Court concludes that default judgment is warranted, it now considers Mr.

                                  11   Johnson’s request for injunctive relief, as well as statutory damages under the Unruh Act, and

                                  12   attorneys’ fees and costs.
Northern District of California
 United States District Court




                                  13                   1.      Injunctive Relief
                                  14           Aggrieved individuals “may obtain injunctive relief against public accommodations with

                                  15   architectural barriers, including ‘an order to alter facilities to make such facilities readily

                                  16   accessible to and usable by individuals with disabilities.’” M.J. Cable, Inc., 481 F.3d at 730

                                  17   (quoting 42 U.S.C. § 12188(a)(2)). Injunctive relief is also available under the Unruh Act. See

                                  18   Cal. Civ. Code § 52.1(c). “A plaintiff need not satisfy ‘[t]he standard requirements for equitable

                                  19   relief . . . when an injunction is sought to prevent the violation of a federal statute [that]

                                  20   specifically provides for injunctive relief.’” Griffin, 2018 WL 4471073 at *6 (quoting Moeller v.

                                  21   Taco Bell, 816 F. Supp. 2d 831, 859 (N.D. Cal. 2011)). Thus, injunctive relief is proper under the

                                  22   ADA where the plaintiff establishes that “architectural barriers at the defendant’s establishment

                                  23   violate the ADA and the removal of the barriers is readily achievable.” Ridola, 2018 WL 2287668

                                  24   at *13 (citing Moreno v. La Curacao, 463 Fed. Apps. 669, 670 (9th Cir. 2011)).

                                  25           For the reasons discussed above, Mr. Johnson has shown that he is entitled to injunctive

                                  26   relief with respect to the Store’s parking space, paths of travel, and transaction counter. The Court

                                  27   recommends that his request for injunctive relief be granted. See Rite Aid Corp., 992 F. Supp. 2d

                                  28   at 1015-16 (granting motion for default judgment against the defendant landlord and compelling
                                                                                          15
                                   1   that defendant to provide injunctive relief to the extent the defendant had the legal right and ability

                                   2   to make the physical changes necessary to remove the specific barriers about which the plaintiff

                                   3   complained).

                                   4                  2.      Statutory Damages
                                   5          “Monetary damages are not available in private suits under Title III of the ADA. M.J.

                                   6   Cable, Inc., 481 F.3d at 730 (citing Wander v. Kaus, 304 F.3d 856, 858 (9th Cir.2002)). However,

                                   7   the Unruh Act provides a minimum statutory damages award of $4,000 “for each occasion an

                                   8   individual is denied equal access to an establishment covered by the Unruh Act . . ..” Ridola, 2018

                                   9   WL 2287668 at *15 (citing Cal. Civ. Code § 52(a)). Mr. Johnson “need not prove [he] suffered

                                  10   actual damages to recover the independent statutory damages of $4,000.” M.J. Cable, Inc., 481

                                  11   F.3d at 731. He requests a statutory award of $8,000 with respect to his several visits to the Store.

                                  12   This Court finds that Mr. Johnson has established his entitlement to an award of $8,000 in
Northern District of California
 United States District Court




                                  13   statutory damages.

                                  14                  3.      Attorney’s Fees and Costs
                                  15          Mr. Johnson requests $6,135 in attorneys’ fees and $670 in costs, for a total award of

                                  16   $6,805. The ADA gives courts the discretion to award attorney’s fees, including litigation

                                  17   expenses and costs, to prevailing parties. M.J. Cable, Inc., 481 F.3d at 730 (citing 42 U.S.C.

                                  18   § 12205). Similarly, the Unruh Act provides for an award of fees “as may be determined by the

                                  19   court.” Cal. Civ. Code § 52(b)(3).

                                  20                          a.      Attorney’s Fees
                                  21          Whether calculating attorney’s fees under California or federal law, courts follow the

                                  22   lodestar approach. “The most useful starting point for determining the amount of a reasonable fee

                                  23   is the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

                                  24   rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983), abrogated on other grounds by Tex. State

                                  25   Teachers Ass’n. v. Garland Indep. Sch. Dist., 489 U.S. 782 (1989). The party seeking an award of

                                  26   fees should submit evidence supporting the hours worked and rates claimed. Id.

                                  27                                  i.      Reasonable Hourly Rate
                                  28          “In determining a reasonable hourly rate, the district court should be guided by the rate
                                                                                         16
                                   1   prevailing in the community for similar work performed by attorneys of comparable skill,

                                   2   experience, and reputation.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210-11 (9th Cir.

                                   3   1986), reh’g denied, amended on other grounds, 808 F.2d 1373 (9th Cir. 1987) (citing Blum v.

                                   4   Stenson, 465 U.S. 886, 895 n.11 (1984)). “Generally, the relevant community is the forum in

                                   5   which the district court sits.” Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997). The fee

                                   6   applicant has the burden of producing evidence, other than declarations of interested counsel, that

                                   7   the requested rates are in line with those prevailing in the community for similar services by

                                   8   lawyers of reasonably comparable skill, experience and reputation. Blum, 465 U.S. at 896 n.11.

                                   9   “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the

                                  10   community, and rate determinations in other cases, particularly those setting a rate for the

                                  11   plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers

                                  12   of America v. Phelps Dodge Co., 896 F.2d 403, 407 (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13           As noted above, Mr. Johnson seeks fees based on the hourly rates of the following four

                                  14   attorneys: Mark Potter ($650/hour), Russell Handy ($650/hour), Amanda Seabock ($450/hour)

                                  15   and Dennis Price ($450/hour).

                                  16           To support the reasonableness of the identified hourly rates, Mr. Johnson relies on a

                                  17   declaration from Mr. Price, one of the attorneys for whom fees are sought. Dkt. No. 20-4. Mr.

                                  18   Price’s declaration includes a description of the attorneys’ qualifications and experience, as well as

                                  19   a billing statement for work performed in this case. Mr. Price’s declaration avers that “Mr.

                                  20   Potter’s billing rate of $650 per hour has been granted in scores of recent federal court rulings,

                                  21   granting default judgment applications” (Dkt. No. 20-4 ¶ 9), and concludes with the following

                                  22   assertion:

                                  23                  Because the nature of my practice is wholly dependent on billing at
                                                      a market rate, I have extensive experience with respect to what
                                  24                  attorneys specializing in disability law and civil rights bill for civil
                                                      litigation and what courts are routinely awarding and can attest that
                                  25                  the rates billed by the Center for Disability Access for its attorneys
                                                      are well within market rates.
                                  26
                                  27   Id. ¶ 14.

                                  28           Mr. Johnson cites to one decision by another court in this district, Love v. Rivendell II,
                                                                                         17
                                   1   Ltd., et al., Case No. 18-cv-03907-JST (EDL) (N.D. Cal., Mar. 11, 2019), in which the court

                                   2   approved a $650 hour rate for Messrs. Potter and Handy. Dkt. No. 20-10; See Rivendell, Dkt. No.

                                   3   25 (report and recommendation); see also Dkt. No. 30 (order adopting report and

                                   4   recommendation). Aside from Rivendell, however, Mr. Johnson does not identify any other

                                   5   decisions, among the supposed “scores of recent federal court rulings,” in which the courts

                                   6   reportedly have awarded Mr. Johnson fees at this rate for any of his attorneys. As noted above, in

                                   7   his amended motion Mr. Johnson also cites to the Lindsay decision from the Central District of

                                   8   California. Dkt. No. 20-9. However, Lindsay did not award fees at $650/hour, but merely

                                   9   “summarily accept[ed]” the Potter Handy firm’s requested rates ranging between $400 and $595.

                                  10   Id. at 2. Moreover, Lindsay is irrelevant inasmuch as it concerns fees awarded outside the

                                  11   Northern District of California. At oral argument, Mr. Johnson’s counsel confirmed that, aside

                                  12   from Rivendell and Lindsay, she had no additional authority to provide to the Court.
Northern District of California
 United States District Court




                                  13           Additionally, Mr. Price does not actually identify the rates at which attorneys specializing

                                  14   in disability and other civil rights matters bill for civil litigation, even though he asserts that he has

                                  15   “extensive experience” with respect to that information, and even though he says his practice

                                  16   depends on “billing at a market rate.” Indeed, Mr. Johnson’s fees request contains scant

                                  17   information about the prevailing market rate for similar work performed by attorneys of

                                  18   comparable skill, experience, and reputation in this community. He has not submitted declarations

                                  19   from other attorneys attesting to the reasonableness of the claimed rates.

                                  20           At the motion hearing, Mr. Johnson’s counsel confirmed, as they have in other cases they

                                  21   have filed before this Court, that the Potter Handy firm handles ADA cases on a contingency

                                  22   basis, and that (contrary to Mr. Price’s statements in his declaration) there is no “market” based on

                                  23   fees and rates that actually are billed to clients. Rather, the “market” is based on rates that the

                                  24   court in the relevant district finds appropriate. Thus, Mr. Johnson’s counsel also confirmed that

                                  25   for disability access cases, the Potter Handy firm sets hourly rates based on the district in which

                                  26   the litigation is pending, and not necessarily on the district where the client is located or where the

                                  27   attorneys have their offices. As a result, the same Potter Handy attorney has different rates for the

                                  28
                                                                                          18
                                   1   same work and the same client depending on the court in which the action is venued.8

                                   2          Other than Rivendell, however, Mr. Johnson does not cite decisions issued by courts in this

                                   3   district tasked with deciding fees motions like his. As another court in this district recently

                                   4   observed, the Rivendell decision relied on cases that concerned work that was substantially

                                   5   different than the work performed in the present action. See Johnson v. AutoZone, Inc., No. 17-cv-

                                   6   02941-PJH, 2019 WL 2288111, at *6 n.4 (N.D. Cal., May 29, 2019). For example, Civil Rights

                                   7   Education and Enforcement Ctr. v. Ashford Hospitality Trust, Inc., No. 15-cv-00216-DMR, 2016

                                   8   WL 1177950 (N.D. Cal., Mar. 22, 2016), was a complex class action matter involving 54 hotels

                                   9   spread among multiple states. In Elder v. Nat’l Conference of Bar Examiners, the court observed

                                  10   that the case set “new precedent” that caused the California State Bar to “change a policy which

                                  11   impacts potentially hundreds of individuals each year across California.” No. C11-00199SI, 2011

                                  12   WL 4079623 at *4 (N.D. Cal. Sept. 12, 2011). And in Rodriguez v. Barrita, 53 F. Supp. 3d 1268
Northern District of California
 United States District Court




                                  13   (N.D. Cal. 2014), the court approved hourly rates of $645 for an attorney with over 45 years

                                  14   experience, $550 for an attorney with 22 years of experience, and $425 for an attorney who had

                                  15   been working with plaintiff’s counsel’s firm for about 5 years. In Rodriguez, counsel’s requested

                                  16   rates were either not contested by the opposing party or were supported by a declaration from

                                  17   another disability law attorney. Id. at 1278-79.

                                  18          The Court is required to consider cases that were decided relatively contemporaneously

                                  19   with the time the work was performed in this case. See Camacho v. Bridgeport Fin., Inc., 523

                                  20   F.3d 973, 981 (9th Cir. 2008) (noting that “in determining the prevailing market rate a district

                                  21   court abuses its discretion to the extent it relies on cases decided years before the attorneys

                                  22   actually rendered their services.”); Bell v. Clackamas County, 341 F.3d 858, 869 (9th Cir. 2003)

                                  23   (holding that it was an abuse of discretion for the district court to apply rates in effect more than

                                  24   two years before the work was performed). Mr. Johnson’s attorneys performed work in this case

                                  25

                                  26   8
                                         Appended to the billing statement submitted for this matter is a spreadsheet that, according to
                                  27   Mr. Johnson’s counsel, was inadvertently included in the present motion, but nonetheless indicates
                                       the hourly rates that the Potter Handy firm uses to submit billing statements to courts for approval,
                                  28   depending on the jurisdiction in which a particular matter is venued. Dkt. No. 20-11 at 5.

                                                                                          19
                                   1   from December 2018 through July 2019.9 Dkt. No. 20-11. In the absence of other evidence of

                                   2   what attorneys of comparable skill, experience, and reputation were billing for similar work

                                   3   performed during the relevant time period in the relevant market, the Court considers recent

                                   4   decisions involving ADA disputes like this one.

                                   5          As noted, Messrs. Potter and Handy each seek fees at an hourly rate of $650. Mr. Price

                                   6   avers that Mr. Potter has been a practicing attorney for approximately 25 years, mostly focusing

                                   7   on disability law, and that Mr. Handy has devoted his practice to disability law for approximately

                                   8   20 years. With the exception of Rivendell, courts in this district have awarded fees based on a

                                   9   $425 hourly rate for Messrs Potter and Handy. See, e.g., AutoZone, Inc., 2019 WL 2288111, at *6

                                  10   (citing cases); see also, e.g., Gonzalez v. Machado, No. 17-cv-02203-LB, 2019 WL 3017647

                                  11   (N.D. Cal. July 10, 2019); Johnson v. Express Auto Clinic, Inc., No. 18-cv-00464-KAW, 2019

                                  12   WL 2996431 (N.D. Cal. July 9, 2019); Johnson v. VN Alliance LLC, No. 18-cv-01372-BLF, 2019
Northern District of California
 United States District Court




                                  13   WL 2515749 (N.D. Cal. June 18, 2019); Johnson v. RK Investment Properties, Inc., No. 18-cv-

                                  14   01132-KAW, 2019 WL 1575206 (N.D. Cal. Mar. 18, 2019); Arroyo v. Aldabashi, No. 16-cv-

                                  15   06181-JCS, 2018 WL 4961637, at *5 (N.D. Cal. Oct. 15, 2018); Altamira Corp., 2017 WL

                                  16   1383469 at *4-*5; Five M, LLC, 2017 WL 747465 at *5.

                                  17          More recently, this Court and another in this district have approved a $475 hourly rate for

                                  18   Messrs. Potter and Handy. See Johnson v. Rocklin of California LLC, No. 18-cv-06836-VKD,

                                  19   2019 WL 3854308, at *11 (N.D. Cal. Aug. 16, 2019) (report and recommendation); see also Case

                                  20   No. 18-cv-06836, Dkt. No. 27 (order adopting report and recommendation); Johnson v. Shobeiri,

                                  21   No. 18-cv-04816-VKD, 2019 WL 5458106, at *5 (N.D. Cal. Oct. 24, 2019); Shaw v. Kelley, No.

                                  22   16-cv-03768-VKD, 2019 WL 5102610, at *5 (N.D. Cal. Oct. 11, 2019); Johnson v. Campbell

                                  23   Plaza Development Co., No. 5:18-cv-05878-SVK, Dkt. No. 26 (N.D. Cal. Sept. 27, 2019).

                                  24          With respect to attorneys at different firms, another court in this district has approved rates

                                  25   of at least $700/hour. See Martin v. Diva Hospitality Group, Inc., No. 16-cv-04103-EDL, 2018

                                  26   WL 6710705 (N.D. Cal. Dec. 7, 2018). In that case, the court approved a rate of $700 for an

                                  27

                                  28
                                       9
                                        As discussed above, at oral argument Mr. Johnson’s counsel confirmed that his fees request does
                                       not include time his counsel incurred in connection with the hearing on the present motion.
                                                                                       20
                                   1   attorney with 28 years of experience as a trial lawyer, with 10 years devoted exclusively to

                                   2   disability law; a $700 rate for an attorney who had been practicing for over 27 years, including 25

                                   3   years of experience in disability matters; and a rate of $795 for an attorney who had been

                                   4   practicing for 49 years, with 43 years of experience in disability law. Id. at *2.

                                   5          As previously noted by this Court, however, compared with fees awarded to other

                                   6   attorneys with similar experience, Mr. Johnson’s request for a $650 hourly rate appears high. See

                                   7   Rocklin of California LLC, 2019 WL 3854308 at *10. Another court in this district has observed

                                   8   that a rate over $700/hour is the exception, and not the norm, for disability cases. See Chapman v.

                                   9   NJ Properties, Inc., No. 5:16-cv-02893-EJD, 2019 WL 3718585, at *4 (N.D. Cal., Aug. 7, 2019)

                                  10   (declining to award fees at $750/hour for an attorney with over 40 years of experience, including

                                  11   25 years in disability access litigation, who had previously been awarded fees at $500/hour, and

                                  12   instead awarding fees at $600/hour to account for inflation). Indeed, for attorneys with
Northern District of California
 United States District Court




                                  13   approximately 20 or more years of experience, courts in this district have generally approved rates

                                  14   ranging from $350 to $495 in disability cases. See, e.g., Castillo-Antonio v. Lam, No. 18-cv-

                                  15   04593-EDL, 2019 WL 2642469, at *7 (N.D. Cal., Apr. 10, 2019) (approving, on a motion for

                                  16   default judgment, a $350 hourly rate for an attorney with over 20 years of experience); Johnson v.

                                  17   Castagnola, No. 18-cv-00583-SVK, 2019 WL 827640, at *2 (N.D. Cal., Feb. 21, 2019)

                                  18   (approving a $350 rate for an attorney with 20 years of litigation experience, noting that the

                                  19   requested rate was unopposed by defendant and in line with rates approved in the Northern

                                  20   District); Wilson v. Red Robin Int’l, Inc., No. 17-cv-00685-BLF, 2018 WL 5982868, at *3 (N.D.

                                  21   Cal., Nov. 14, 2018) (approving a $495 rate for an attorney with 24 years of experience in civil

                                  22   rights litigation, including 12 years devoted to disability law and a $475 rate for an attorney with

                                  23   over 17 years of litigation experience and more than 8 years of experience in disability law).

                                  24          Mr. Johnson seeks fees at $450/hour for work performed by Mr. Price (approximately 8

                                  25   years of practice, with 7 years in disability rights cases), and Ms. Seabock (approximately 6 years

                                  26   of practice, focusing on disability rights cases). For Mr. Price and Ms. Seabock, courts in this

                                  27   district, including this Court, have approved rates ranging from $300/hour, see, e.g., Gonzalez,

                                  28   2019 WL 3017647 at *4; AutoZone, Inc., 2019 WL 2288111 at *7, up to $350/hour, see, e.g.,
                                                                                         21
                                   1   Shobeiri, 2019 WL 5458106 at *5; Kelley, 2019 WL 5102610 at *5; Rocklin of California, 2019

                                   2   WL 38543008 at *11; Campbell Plaza Development Co., No. 18-cv-05878-SVK, Dkt. No. 26 at

                                   3   10; NJ Properties, Inc., 2019 WL 3718585 at *4; Express Auto Clinic, Inc., 2019 WL 2996431 at

                                   4   *8; Griffin, 2018 WL 4471073 at *8; Arroyo, 2018 WL 4961637 at *5. The Court’s research

                                   5   indicates that the higher $350 rate is in line with fees awarded to other attorneys with comparable

                                   6   or greater experience. See, e.g., Che v. Lo, No. 18-cv-00402-CRB, 2019 WL 2579205, at *2

                                   7   (N.D. Cal., June 24, 2019) (on a motion for default judgment, approving a rate of $400/hour for an

                                   8   attorney with 10 years experience, including 6 to 8 years in disability rights matters); Ridola v.

                                   9   Chao, No. 16-cv-02246-BLF, 2018 WL 2287668 at *16, Dkt. No. 58-8, Declaration of Irene

                                  10   Karbelashvili ¶¶ 3, 6 (approving a rate of $325/hour, voluntarily reduced from $450/hour for

                                  11   purposes of plaintiff’s fees motion, for an attorney with 12 years of experience, including 6 years

                                  12   focused on disability access law).
Northern District of California
 United States District Court




                                  13           The present matter is a relatively simple one, involving straight-forward application of the

                                  14   law, and which does not present novel or difficult issues requiring a high level of skill or

                                  15   specialization. For the reasons discussed above, this Court is not persuaded that the rates awarded

                                  16   in Rivendell are appropriate here. Nor has Mr. Johnson demonstrated that rates approaching the

                                  17   exceptional rates awarded in Diva Hospitality are warranted. While Mr. Price’s declaration

                                  18   indicates that the attorneys in question have considerable experience, the Court also recognizes

                                  19   that “[t]he market rate for legal services . . . does not necessarily rise in direct relation to an

                                  20   attorney’s skill and experience.” NJ Properties, Inc., 2019 WL 3718585 at *4.

                                  21           This Court is mindful of the Ninth Circuit’s observation that “[t]he district court’s function

                                  22   is to award fees that reflect economic conditions in the district; it is not to ‘hold the line’ at a

                                  23   particular rate, or to resist a rate because it would be a ‘big step.’” Moreno v. City of Sacramento,

                                  24   534 F.3d 1106, 1115 (9th Cir. 2008). In view of the range of rates approved for attorneys

                                  25   practicing in this field, and in the absence of declarations from other attorneys of comparable skill,

                                  26   experience and reputation, and further recognizing that decisions pertaining to the same attorneys

                                  27   in question are particularly salient, United Steelworkers, 896 F.2d at 407, this Court will award

                                  28   fees at the following rates: Mr. Potter ($475/hour), Mr. Handy ($475), Mr. Price ($350) and Ms.
                                                                                           22
                                   1   Seabock ($350).

                                   2                                 ii.      Reasonable Hours
                                   3          Mr. Johnson “bears the burden of establishing entitlement to an award and documenting

                                   4   the appropriate hours expended[.]” Hensley, 461 U.S. at 437. “Where the documentation of hours

                                   5   is inadequate, the district court may reduce the award accordingly.” Id. at 433. A district court

                                   6   should also exclude from the lodestar fee calculation any hours that were not “reasonably

                                   7   expended,” such as hours that are excessive, redundant, or otherwise unnecessary. See id. at 433-

                                   8   34; see also Chalmers, 796 F.2d at 1210 (“Those hours may be reduced by the court where

                                   9   documentation of the hours is inadequate; if the case was overstaffed and hours are duplicated; if

                                  10   the hours expended are deemed excessive or otherwise unnecessary.”).

                                  11          Having reviewed the timesheet submitted by Mr. Johnson’s counsel (Dkt. No. 20-11), the

                                  12   Court finds the 11.1 hours incurred reasonable.10
Northern District of California
 United States District Court




                                  13                                 iii.     Lodestar Amount
                                  14          Multiplying the reasonable hourly rates and the hours reasonably expended, yields a

                                  15   lodestar amount of $4,597.50 as reflected in the following table:

                                  16          Attorney                      Rate                  Hours                     Total
                                  17    Mark Potter                         $475                    3.1                   $1472.50
                                  18    Russell Handy                       $475                    2.6                   $1,235.00
                                  19    Dennis Price                        $350                    2.7                   $945.00
                                  20    Amanda Seabock                      $350                    2.7                   $945.00
                                  21                                                                                      $4,597.50
                                  22                          b.     Costs
                                  23          The record substantiates Mr. Johnson’s request for the $400 filing fee and $270.00 in other
                                  24   costs. Dkt. Nos. 1, 8, 9, 20-11.
                                  25          Accordingly, this Court recommends that Mr. Johnson be awarded $4,597.50 in attorney’s
                                  26
                                  27   10
                                         Furthermore, the timesheet indicates that Mr. Johnson seeks fees incurred only in preparation of
                                  28   his original motion for default judgment, and that he does not seek any additional fees incurred in
                                       preparing the present amended motion.
                                                                                        23
                                   1   fees and $670 in costs, for a total award of $5,267.50.

                                   2   IV.    CONCLUSION
                                   3          Because not all parties have consented to the undersigned’s jurisdiction, IT IS ORDERED

                                   4   THAT this case be reassigned to a district judge. For the reasons discussed above, it is

                                   5   RECOMMENDED that:

                                   6          1.      Mr. Johnson’s motion for default judgment be denied as to Oakwood Center.

                                   7          2.      Mr. Johnson’s motion for default judgment be granted as to Long Thanh Do.

                                   8          3.      Mr. Johnson be awarded statutory damages in the amount of $8,000.

                                   9          4.      Mr. Johnson be awarded $670 in costs.

                                  10          5.      Mr. Johnson’s request for attorneys’ fees be granted in the amount $4,597.50.

                                  11          6.      Mr. Johnson be granted an injunction requiring defendant Long Thanh Do, to the

                                  12   extent that defendant in his capacity as the alleged owner of the Store has the legal right and
Northern District of California
 United States District Court




                                  13   ability to do so, to provide accessible parking spaces, paths of travel, and transaction counter as

                                  14   required by the ADAAG 1991 Standards, 28 C.F.R., Part 36, App. D §§ 4.6.3, 7.2(1); 2010

                                  15   Standards, 36 C.F.R., Part 1191, App. B § 225.2.2; and 2010 Standards, 36 C.F.R., Part 1191,

                                  16   App. D §§ 302.1, 403.5.1, 502.4, 904.4 and 904.4.1.

                                  17          Mr. Johnson shall promptly serve each defendant with this Report and Recommendation

                                  18   and file a proof of service with the Court. Any party may serve and file objections to this Report

                                  19   and Recommendation within 14 days after being served. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

                                  20   72; Civ. L.R. 72-3.

                                  21   Dated: December 27, 2019

                                  22

                                  23
                                                                                                     VIRGINIA K. DEMARCHI
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         24
